Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s amendment dated February 5, 2021 responding to February 4, 2021 Office Action provided in the rejection of claims 1-18 and the allowance of claims 19-20; wherein the claims 1-18 have been canceled. Claims 19-20 remain pending in the application and which have been fully considered by the Examiner.
Applicant’s arguments, filed February 5, 2021, with respect to claims 1-20 have been fully considered and are persuasive.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 19-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 19.
For example, the independent claims contain limitations, receive a first set of UIM settings for a first UIM of a first vehicle of the one or more UIMs of the one or more vehicles; save the first set of UIM settings to a ledger, wherein the ledger is accessible by the one or more vehicles; receive a request to validate a second set of UIM settings for the first UIM of the first vehicle; compare the second set of UIM settings to at least one or more previously-used UIM settings and one or more UIM setting rules; determine, based on the comparison, that the second set of UIM settings is validated; and send an indication that the second set of UIM settings is validated; implement the second set of UIM settings on the first vehicle; and save the second set of UIM settings and an indication that the second set of UIM settings are associated with the first vehicle to the ledger. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claim 20 depends directly or indirectly on claim 19 and these claims are considered allowable for at least the same reasons noted above with respect to claim 19.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459